GRIFFIN, Acting P. J.
Defendant and appellant petitioned this court for a stay of execution of a judgment of conviction pending the determination of his appeal following the refusal of the trial court to order a stay of execution pending the appeal pursuant to section 1243 of the Penal Code.
We have examined the record on appeal in which the defendant has urged the insufficiency of the evidence to justify the verdict, misconduct of the trial judge, unwarranted restriction of cross-examination, and the giving of claimed erroneous instructions. We have concluded that the grounds urged for a reversal of the judgment present debatable questions meriting extended consideration by the court and that the appeal has been taken in good faith and is not frivolous. Under these circumstances a stay of execution should be and is granted pending the final determination of the case on appeal. (People v. Burnette, 34 Cal.App.2d 663 [94 P.2d 399]; People v. Simpson, 65 Cal.App.2d 15 [151 P.2d 738].)
Marks, J., concurred.